Citation Nr: 1001587	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 21, 2007, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
PTSD and assigned a 50 percent evaluation, effective June 21, 
2007.  


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for PTSD until June 21, 
2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to June 21, 2007, for 
the grant of service connection for PTSD, is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD claim arises from his disagreement with 
the effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his PTSD because he filed his claim prior to 
June 21, 2007, and contends that the RO must have lost his 
claim.  As such, he maintains that the effective date of 
service connection, and the 50 percent rating, should be in 
December 2006.  

The basic facts are in dispute.  Although as the RO noted, 
the Veteran's initial application for service connection for 
PTSD was filed with VA on June 21, 2007, the Veteran contends 
he filed an initial claim in December 2006.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).

Here, the RO granted service connection and a 50 percent 
evaluation effective the date the Veteran's original claim of 
service connection for PTSD was filed with VA.  An effective 
date of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
file a formal or informal application for service connection 
prior to June 21, 2007, VA is precluded, as a matter of law, 
from granting an effective date prior to June 21, 2007, for 
service connection for PTSD.  As such, this appeal must be 
denied because the RO has already assigned the earliest 
possible effective date provided by law.  

As to the Veteran's assertion that he initially filed his 
claim in December 2006, a review of the file reveals that his 
initial application for service connection for PTSD was 
signed in July 2007 and submitted in conjunction with a 
letter dated in June 2007, inquiring as to the status of the 
Veteran's PTSD and other claims.  The Veteran has not 
submitted any additional evidence that he filed a claim in 
December 2006.  Further, the file contains no development or 
record of any claims or correspondence having been received 
regarding PTSD, prior to June 2007. 

The Board notes that there is a presumption of regularity 
that applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  Therefore the presumption of regularity applies, 
and the Board can only conclude that the RO did not receive 
any claim for an increased disability rating prior to June 
21, 2007.  Thus, an earlier effective date is not warranted 
because there is no record of a claim being received by VA 
prior to that time.
 

ORDER

Entitlement to an effective date prior to June 21, 2007, for 
service connection for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


